DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effective” in claim 6 line 2 is a relative term which renders the claim indefinite. The term “effective times” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitation that the adjustable duty cycle provides electromagnetic radiation at effective times and beneficial time periods renders the claim indefinite.
The term “sufficient” in claim 7 line 1 is a relative term which renders the claim indefinite. The term “EMR sufficient” to inactivate biofilm growth is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Appropriate correction(s) are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 9,808,647 to Rhodes et al. (“Rhodes”) in view of Chen et al., U.S. Patent No 5,445,608 (“Chen”). Regarding claims 1, 4, and 5 of the instant application, claim 1 of Rhodes discloses analogous method for constructing/assembling a medical device for inserting into a cavity of a patient’s body and for delivery of fluid to the patient’s body, comprising the steps of: providing a catheter having an elongate catheter body with at least one internal lumen capable for removing fluid from the patient’s body, a coupling end and an distal end tip, the distal end tip being insertable into the cavity of the patient's body; applying an optical element within the catheter body, the optical element being conducive to the axial propagation of a sterilizing electromagnetic radiation (EMR) through the catheter body; and coupling an EMR source to the catheter body, the EMR source for providing non-ultraviolet, sterilizing EMR having an intensity comprising a radiant exposure of at least 0.1 2 and up through 100 J/cm2 and power of at least 0.005 mW and up through 1 Watt, such intensity being sufficient to inactivate one or more infectious agent. 
The claims of Rhodes lack an inflatable balloon adapted to secure/position the catheter in the treatment site as claimed. However, the use of an inflatable balloon to position a catheter to the desired location of a patient's body is well known in the art. Regarding claim 5, the examiner takes official notice that the use of EMR source having an adjustable duty cycle is known in the art (see col. 7 lines 1-10 of U.S. Patent No. 8,933,416 to Arcand et al). Cheng discloses a catheter device for delivering treatment energy into a body lumen, the catheter device comprising an inflatable balloon configured to position the catheter in a desired location of the patient's body as claimed. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an inflatable balloon to the catheter device of Rhodes to secure/position the catheter device in the treatment site. The use of such positioning/inflatable balloon for securing the catheter to the target tissue region would prevent or reduce unintended movement of the catheter during treatment such that the treatment is substantially delivered/limited to the desired target region of the patient’s body.
Regarding claim 2, see claim 20 of Rhodes.
Regarding claim 3, see claim 19 of Rhodes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 8-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation a medical device assembly “inserted into a cavity of a patient” in claim 18 positively recites and encompasses a human body (see MPEP 2105, III). 
Claims 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Independent claim 1 recites “an elongate catheter body inserted into a cavity of a patient’s body” in lines 1-2. This limitation is directed to and encompassed a human body/organism.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visuri et al., Pub. No. U.S. 2005/0021013 (“Visuri”) in view of Chen et al., U.S. Patent No. 5,445,608 (“Chen”). 
Regarding claim 1, Visuri discloses a medical device assembly that forms a fluid passage and method for insertion into a cavity of a patient’s body, comprising:  providing a catheter having an elongate catheter body with at least one lumen 51 configured to transport a fluid, a coupling end, and a distal end (see Figs. 1 and 3 and Pars. 0030, 0033), and a plurality of optical fibers 45-50 positioned between the outer wall of lumen 51 and the inner wall of the catheter 11 (see Fig. 3) and optically coupled to a radiation source 91 (see Fig. 10 and Par. 0059). In this Office action, the optical fibers are considered as optical elements applied within the catheter body as broadly as claimed. Visuri further discloses that the radiation source provides non-ultraviolet light having a wavelength of about 530 nm (see Par. 0039), and the energy level carried by the small optical fibers is kept 0.25 Joules per pulse (see Par.0052).
Visuri does not teach an inflatable balloon disposed proximate the distal end of the catheter and being inflatable by delivering an inflation fluid to the balloon. Furthermore, although Visuri disclose the wavelength and the optical energy level of the radiation energy, he does not teach the intensity and power of the optical energy as claimed. Chen discloses an alternative phototherapy catheter device comprising an inflatable balloon 250 (see Fig. 17). Chen further teaches the use of optical energy for phototherapy treatment, the optical energy having an intensity of 5mW/cm2 provided by a broadband light source (see col. 2 lines 52-69), a power of 3 - 14 mW (see col. 13 lines 46-50), and an exposure of light at 135 J/cm2 at a wavelength of 630 nm (see col. 15 lines 33-36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Visuri in view of Chen to incorporate an inflatable balloon to the catheter to position/hold the catheter the target body region. It would have been further obvious to one of ordinary skill in the art to use 
Regarding claim 3, Visuri teaches the use of one or more optical fibers for delivering the treatment energy (see Fig. 3).
Regarding claim 4, the medical device assembly of Visuri has at least one lumen 51 configured to transport a fluid. Note: neither claim 4 nor its parent claim 1 recites a vacuum or aspiration system coupled to the claimed assembly. Thus, the examiner takes the position Visuri’s lumen 51 would facilitate drainage of fluid from the patient as broadly as claimed.
Regarding claim 5, Gen further teaches that the light sources can be modulated to vary the intensity of the light emitted by the light source. Thus, it would have been obvious to one of ordinary skill in the art to use light sources having an adjustable duty cycle as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 25, 2022